CONFESSION OF ERROR

PER CURIAM.
Based on Appellee Department of Children and Families’ commendable and proper confession of error, we reverse the adjudication of dependency and remand with directions to the trial court to allow Appellee to proceed with a dependency trial. The record reflects the trial court entered an adjudication of dependency, based on constructive consent against Appellant, G.R., for her failure to appear for an adjudicatory hearing absent proper notice in accordance with section 39.506(3), Florida Statutes (2011), and Florida Rule of Juvenile Procedure 8.330(c).
Reversed and remanded for proceedings in compliance herewith.